 364DECISIONSOF NATIONALLABOR RELATIONS BOARDWarehouse Union Local No. 860,a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America(Capel KiangCompanies)and Lawrence Sayre.Case 20-CB-3848February 22, 1977ORDER REMANDING PROCEEDING TOADMINISTRATIVE LAW JUDGEBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHEROn October 1, 1976, Administrative Law JudgeBernard J.Seff issuedthe attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Administrative Law Judge concluded thatRespondent,Warehouse Union Local No. 860, didnot seek to have Charging Party Sayre laid off by hisemployer, CapelKiang,and therefore did not violateSection 8(b)(1)(A) and 8(b)(2) as alleged in thecomplaint. The Administrative Law Judge's conclu-sion wasbased on factual findings resulting fromcredibilityresolutions.The General Counsel hasexcepted to these credibility resolutions on theground that the Administrative Law Judge failed toconsider the entire record.In hisDecision, the Administrative Law Judgenoted that Respondent's president, Henry Aguirre,telephoned Capel Kiang and spoke to its warehousesupervisor, John Chessari, about Sayre, the day priorto Sayre's layoff. Aguirre testified that he never toldCapel Kiang to lay off Sayre. Chessari testified thatAguirre referred to laying off Sayre if Capel Kiangdid not want to give Sayre more money. TheAdministrativeLaw Judge did not resolve thisconflict in testimony. Rather, he concluded thatAguirre had testified credibly on this incident but hedid not mention the testimony by Chessari. TheBoard is satisfied that the Administrative LawJudge's failure to mention and consider Chessari'stestimony was not a tacit credibility resolution butrather was an inadvertent error as the Board notesthat the Administrative Law Judge later in hisDecision indicated that "Nowhere in this record isthere an explicitstatementacknowledging that theIALID III,B, par. 8.2Contrary toour dissenting colleague,we are not prepared to decide themerits herein without first having the Administrative Law Judge consider allthe issues,including credibility,in light of Chessan's testimony describedabove.Unlike the dissent,we are not willing to find that the only conclusion228 NLRB No. 39Union called Capel Kiang and told them to dis-charge, lay off orterminateSayre."' This statementclearly takes no consideration of Chessari's testimonyfor, even if that testimony is ultimately discredited, itis apparentit is still"in [the] record."Additionally, the Administrative Law Judge discre-dited Sayre's testimony that he was told by ForemanParrott that the Company had to lay him (Sayre) offso that he could get another job. The AdministrativeLaw Judge found that it was illogical for theCompany to have said this ata timewhen no otherjourneyman/warehouseman jobs were available. Wenote, however, that Sayre's testimony of this conver-sationmay be affected by the testimony of Chessariand what disposition the Administrative Law Judgemakes of that testimony.Thus, as theBoardconsiders the AdministrativeLaw Judge's credibilityresolutionspresently inade-quate, this proceeding is remanded to AdministrativeLaw Judge Bernard J. Seff to reevaluate the recordevidence in order to make credibility resolutions,findings of fact, and conclusions of law consistentwith the entire record, and to issue a supplementaldecision thereon.2It ishereby ordered that this proceeding be, and ithereby is, remanded to Administrative Law JudgeBernard J. Seff for the purpose of reevaluating theevidence and making credibility resolutions concern-ing the telephone conversation betweenHenryAguirre and John Chessari on March 11, 1976, andthe conversation between Cal Parrott and LawrenceSayre just prior to Sayre's layoff.IT IS FURTHERORDEREDthat the AdministrativeLaw Judge shall prepare and serve on the parties aSupplemental Decision containing credibility resolu-tions, findings of fact upon the entire record, conclu-sions of law, and recommendations; and that, follow-ing service of the Supplemental Decision on theparties, the provisions of Section 102.46 of theBoard's Rules and Regulations, Series 8, as amended,shall be applicable.MEMBER WALTHER, dissenting:Contrary to my colleagues, I find no need for theAdministrative Law Judge to reevaluate the recordherein.Consequently, I would not remand thisproceeding to the Administrative Law Judge andwould consider the merits of the exceptions to hisDecision. As set forth below, I would also find thatRespondent did not violate the Act.The facts are set forth in the majority opinion and Ishallnot repeat them here. My colleagues arethat can be drawn from such testimony, if credited,is that theUnion'salleged actions in calling Capel Kiang were taken merely in enforcement ofthe parties'collective-bargaining agreement,consideringall of thesurround-ing circumstances here.That isnot to saythat we are ruling out such aconclusion, but onlythat other conclusions might be drawn as well. WAREHOUSE UNION LOCAL 860concerned with the obvious failure by the Adminis-trativeLaw Judge to consider the testimony ofChessari which may, in their view, constitute the basisfor the Administrative Law Judge's finding a viola-tion.Of course, I share their concern over the failureby the Administrative Law Judge to consider all thetestimony. In my view, however, even when Ches-sari's testimony is considered and fully credited, itdoes not form the basis for finding that a violationwas committed.As noted by the majority, Warehouse SupervisorChessaritestifiedthatRespondent'spresident,Aguirre, referred to laying off Sayre in a telephoneconversationwithChessari ifCapelKiang(theEmployer)could not give Sayremore money. A dayprior to the phone call, Sayre had inquired at a unionmeeting as to why he was making trainee wages of $3per hour rather than the contract rate of $6 per hour.Clearly, the relayed inquiry by Respondent Unionand its urging that Sayre be paid more was an attemptat enforcing its contract with Capel Kiang. If CapelKiang could not pay the journeyman rate it wascontractually bound to pay, it was to refer Sayre backto the Union which would then attempt to find himother employment. The conclusion urged by theGeneral Counsel, that Aguirre's phone call was madefor the purpose of urging Sayre's layoff, is unwarrant-ed. Certainly, if Respondent intended only that Sayrebe laid off, it would not have also sought hiscontinued employment at the journeyman's rate.Thus, if the testimony of Chessari is considered andcredited, it discloses a phone call from a union to anemployer urging compliance with a contract. Thisdoes not constitute a violation of the Act. I thereforesee no purpose in remanding the proceeding to theAdministrative Law Judge. I would consider themerits and, for the reason set forth above, woulddismiss the complaint.DECISIONSTATEMENT OF THE CASEBERNARDJ.SEFF, Administrative Law Judge: This casewas heard before me in San Francisco, California, onAugust 10, 1976.1 The charge was filed by Lawrence Sayre,an individual, and the complaint was issued on May 24. Italleges that the Respondent violated Sections 8(b)(1)(A)and (2) and 2(6) and (7) of the Act. The filing of briefs waswaived and the case concluded with oral argument present-ed by both sides.Upon the entire record, including my observation of thewitnesses and after due consideration of the record, I makethe following:FINDINGS OF FACTI.JURISDICTION365Capel Klang Company, herein called the Employer, is adivision of Leisure-Group,Inc., aDelaware corporationwith a facility in South San Francisco, California, where itisengaged in the wholesaledistribution of gardeningequipment and supplies. During the past calendar year, theEmployer, in thecourseand conduct of its businessoperations, purchased and received goods, materials, andsupplies valuedin excessof $50,000 directly from supplierslocated outside the State of California. During the pastcalendar year, the Employer sold and shipped goods andmaterials valued in excessof $50,000 directly to customerslocatedoutsidethe State of California.The complaintalleges, the Employer admits, and I findthat the Employer is,and at all times materialhas been, anemployer engagedin operationsaffecting commerce withinthe meaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDWarehouse Union Local No. 860, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA.The Sequence of EventsLawrence Sayre was employed by Capel Klang in mid-January and continued in the Company's employ untilMarch 12, 1976. Sayre is a member of Warehouse UnionLocal No.860 and is an experienced warehouseman. Hewas formerly employed in 1975 by a plastics concern, BWICompany. Because the wages were low and workingconditions not good, Sayre and two other fellow employeescalledupon the business agent of Local 860, RobertPatterson, and asked him to organize BWI. Although therecord is not clear on this point, apparently Sayre lost hisjob after some months and was then referred to the JosephMagnin Co. by Patterson. He earned the journeyman's rateas a warehouseman while working for Magnin,which wasapproximately $6.50 an hour. Sayre worked for Magninuntil about December 17, 1975, when he was laid offbecause the Christmas business had been completed. Hewas out of workfor some timeuntil approximately themiddle of January 1976. Sayre made repeated efforts, bytelephoning as much as three times a day to Patterson at theunion office in an attempt to secure other employment.The period between January and August is known as theworst time to expect to get a job as a warehouseman.Patterson testified that the status of work in the warehouseindustry was very poor because the California state tax oninventorystarts inFebruary or March, and employers donot put much merchandise into warehouses. Work beginsto pick up again about August, and from August throughDecember it is very good.IAll dates referredto in this Decisiontook place in 1976unless otherwisespecified. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDSayre wasin veryfrequent contact with the unionoffice,and he kept asking Patterson if it wasn't possible to get hima job,because he had a special problem dueto the fact thathis wife was pregnant and Sayre did not have either anyworkmen's compensation due him nordid he have anycoverage under health and welfare.Patterson told him thathe would notbe eligible toreceive health and welfarecoveragefrom CapelKlang until he had beenemployed for1year.Due to his efforts with Pattersonand Henry Aguirre, whois the presidentof Local 860,Sayre repeatedly requestedemploymentboth bymaking telephone calls to the unionoffice andalso bymaking two personal visits to the office.Sayre toldPatterson that he was desperateforwork.Patterson explained repeatedly that workwas very slow inthe industry in Januaryand remainedpoorreally untilAugust. Finally,Pattersontold Sayre that,although therewere no jobs as regular warehousemen available,he couldsend him to Capel Klang,where he would be interviewedfor a job asan apprentice.Pattersontold Sayre that he would not be happy as anapprentice where thepay was only $3 an hour. Sayre againsaid he was desperately in need ofwork.Pattersontold himif he wantedto go out foran interviewand if he wanted thejob togo down andtry the job at CapelKlang temporarily.Pattersontestifiedthat he told Sayre he knew he was a goodwarehouseman and did not deserve workingfor the kind ofwagesbeing paid for thejob as apprentice,but he hadnothing else at that timeto offerhim. Patterson pointed outto Sayre thathe never sent a journeymanout ona job as anapprenticebecause the job only paid $3 an hour to start.Every 3monthshe wouldreceive an increaseof approxi-mately 50cents an hour.Primarily,the job was one wheretheUnionsent inexperienced students and college boyswho go through the program and later become attorneys ordoctors or other kinds of professional people.The recordshows that Sayre was discontentedwith therateof pay, but his primary concernin the earlydays of hisemployment was thefact thathe had noway to pay for thecost of taking careof the delivery of his child.His wife'spregnancy was somethingthatwas on his mindconstantly.He was veryanxiousthat he be givensome employmentwhereone of the benefits wouldinclude healthand welfarepayments that would make it possibleto carry the cost ofhis child's birth.While therecord is not entirely clear as tohow frequentlySayre called Patterson,it is clear that hecalledvery oftenand on some occasions called as much asthree timesa day.These calls were madeprimarily for thepurposeof Sayre'sgettinga jobas a journeyman ware-houseman so that he could make$6.08 an hour rather thanthe $3 he was earning whileemployed by Capel Klang.WheneverSayrespoke to either Pattersonor Aguirre, hekept asking if Pattersoncould find him a job as ajourneyman.Patterson would reiteratethe fact that theconditions in theindustrywerevery badat that time, but hedid tell Sayre he would do the verybest hecould for him.B.The Events of the Meeting of March 10, 1976A big meeting was scheduled to take placeat the TowneHouse in San Franciscofor the purposeof settling ondemands theUnion wasthen makingfor anew mastercontract.At theoutset it was made clear to the approxi-mately 900 individuals who were presentat thismeetingthat the purpose of the meeting was to discuss proposalsthen beforethe multiemployer bargaining group and that itwas not for the purposeof airing any individualgrievances.After approximately45 minutes,during which contractproposals were discussedfrom the podium by Patterson,and thesecretary-treasurerof the Union, a Mr. O'Reilly,and Aguirre,themeeting was then thrownopen forquestions from the floor.The firstperson to raise his handfor permission to speak to the group was Sayre.As soon ashe started whathe had to say,he remarkedthathe thoughtitwas manifestlyunfair forhim, beinga journeymanwarehouseman,to have been sent out ona job that paid $3an hour insteadof thethen going rate which was $6 anhour.He also saidthe Company could afford to pay himthe $6 ratebecause theywere investingmoney in thepurchase of new equipment,suchas forklifts,etc. Supervi-sorChessari,who is also a memberof the Union, waspresent at the meetingand heard Sayre's statements criticalof the Company.When O'Reilly heardaboutthe story of Sayre's employ-ment,he asked who had dispatched him to the job.Patterson saidthat he had dispatchedhim and Pattersonwas requested to make an explanation to the members as tohow this referral took place.Pattersonexplained that Sayrekept in almost constanttouch with hun by telephone,requestingwork and explaining the desperation of hissituation,that his wife was pregnant,thathe had nounemployment compensation coming to him,and that hehad no insurance protectionto cover the cost of the deliveryof his child. After themeeting wasover,Sayrewent up towhere Patterson was speaking to a numberof people andsaid that he wanted to make anapology for the "cheapshot"he had directed against Patterson because he knewthatPatterson was embarrassed to be denigratedin front of900 union members when the announcement was made thathe had dispatchedSayreto a $3-an-hourjob. Pattersontestifiedthathe was very angryand that the damage hadbeen done tohim becauseSayre had paidfull union duesand had been sent out on an apprentice job. Patterson thenturned hisbackon Sayre.Some short timelater Sayreapproached Aguirre andexplainedto Aguirrethat he wassorryhe had made the remark he madeaboutPatterson,that itwas a cheap shot,and that he could understand whyPattersonwas angry with him. Aguirre spoke in a verycordialmanner and assuredSayre that by the next dayPattersonwould havegotten over his anger and it was notsomethingthat Sayre had to worry about.It is at this point in therecord thatit is not clearpreciselyas to whatlaterdevelopedon the nextday, March 11. TheGeneral Counsel contendsthatUnionPresidentAguirrecalledCapelKlang on March 11and ordered that Sayre bedischarged.On March 12Sayre was laidoff.The onlyserious issue in this case was centeredaround what hadbeen said by the Union and what had been said by theCompany to Sayre. Aguirretestifiedcredibly that hewantedto see if hecould help Sayreget intothe $6-an-hourwage group.Aguirre testified that he told Chessari: "All Isaid look,do mea favor. Thisguy is hurting,he's married,his wife is goingto have a baby, if there's a chancethat you WAREHOUSE UNION LOCAL 860367can put him on the regularpayrollas an experiencedwarehouseman,if you couldput him on there I wouldreally appreciate it."Chessari was asked what was the response:A.They said Henry we can't. We're all filled up.asssQ.You testified that you didn't use the term"terminate" Mr. Sayre.A. I never told the company to terminate him. All Itold the company was if they could possibly put him onthe higher rate and they should talk to Mr. Sayre andsee if he wanted to stay for the $3 an hour. If not, tosend him to me and then I would see if I could get himanother job.Q.Did you ever use the term layoff?A. I never used the term layoff at any time.Among the other items that were offered into evidencewere typed copies of a taped series of phone calls made bySayre to the Union. One of these conversations took placebetween Sayre and Aguirre.Aguirre read from the tape as follows:Well they figured if you were going to hassle with $3 anhour, they weren't going to keep you ... .Sayre testified on direct examination that Cal Parrott, theCompany's foreman who had the authority to hire and fireemployees, came up to him and said:"Well, Larry, I've got some good news and I've gotsome bad news." He told me that the union had calledand they were going to find me a better job orsomething very similar that they had, paying at unionscales and that I would be able to make it prettycomfortably. The bad news he told me was that thecompany had to lay me off, so I could get that other job.Nowhere in this record is there an explicit statementacknowledging that the Union called Capel Klang and toldthem to discharge, lay off, or terminate Sayre. I do notcredit the explanation given by Sayre of the conversation hehad with Parrott. It strains credulity to believe that Parrottwould tell Sayre he was laying him off because he wanted tomake it possible for Sayre to go and get the other job. Therecord is perfectly clear that, throughout the many conver-sations that Sayre had with Patterson and the few he hadwith Aguirre, the Union constantly maintained that it hadno other jobs available except thejob as an apprentice andthat Patterson felt he was overqualified for that position.Furthermore, it was clearly understood by the Union thatSayre was making a plea of desperation that he be givensomekind of job because of the problem he had concerningsecuring hospital coverage for his wife. From the over-whelming testimony in the record to the effect that therewere no jobs available, it does not add up logically that theCompany would tell Sayre that they had to lay him off so hecould go and get another job when there were no otherjourneymanjobs available at that time.It is not exactly clear as to why Sayre was discharged atthis time, but it is important to remember that Chessari, theplant superintendent, was present in the union hall whenSayre made his attack upon the Company for paying himonly $3 an hour when they were expending sums of moneyto purchase new equipment. Furthermore, there is testimo-ny in the record that Sayre was told by Aguirre and also byPatterson that he should hold on as long as possiblebecause something would surely open up at a later date andthey hoped that they would be able to place him in a job atthe regular journeyman warehouseman rate, which at thistime had been raised to $6.50 an hour. In addition the tapewhich was read by Aguirre of his conversation with Sayrecontains the statement by Aquirre, "Well, they figured ifyou were going to hassle with $3 an hour they weren't goingto keep you."During cross-examination by the General Counsel, Sayretestified that he told Aguirre he did not want to work at thatplace of employment for $3 an hour. "That was the reasonhe was phoning me every day to get out of there." Aguirretestified that he told Sayre to hang on, that half a loaf isbetter than nothing and "I figured that something elsewould come along and we could put him to work forsomething better."Paragraph VI of the complaintstates:On or about March 12, 1976, Respondent caused orattempted to cause the Employer to lay off LawrenceSayre because of his protected concerted activities,and/or because of unfair, arbitrary, and invidiousreasons unrelated to any legitimate Union considera-tions.No evidence was adduced at the hearing in support of theabove-quotedallegation.The General Counsel certainlydid not prove on the basis of the testimony that wasadduced that Sayre was laid off or discharged because ofany actions on the part of the Union. In a word, theGeneral Counsel did not sustain his burden of proving bysubstantial probative evidence that Sayre was laid off at thebehest of the Union for reasons violative of the Act. Parrottwas not calledas a witnessby the General Counsel.CONCLUSIONS OF LAWI find and conclude that the Union was not guilty of anyunfair labor practices affecting commerce within themeaning of Section 8(b)(1)A) and (2) and Section 2(6) and(7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed: 368DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDER2It is ordered that the complaint herein be, and the samehereby is, dismissed in its entirety.2 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals,the words in the notice reading"Posted ByOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."